DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                          DAVID SAMPSON,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-660



                          September 1, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Susan St. John, Judge.

Deana K. Marshall, Deana K. Marshall, P.A., Riverview, for
Appellant.



PER CURIAM.

     Affirmed.

SILBERMAN, LaROSE, and LUCAS, JJ., Concur.


Opinion subject to revision prior to official publication.